Citation Nr: 0423637	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 26, 2000, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which service connection was 
established for bilateral hearing loss and tinnitus, 
effective on September 26, 2000.  The veteran voiced 
disagreement in April 2001 with the assigned effective date.  
In March 2002, the RO issued a Statement of the Case (SOC) 
and the veteran perfected his appeal.

The Board issued a decision in this matter in January 2003, 
which the Board vacated on it's own motion in April 2004 in 
order to ensure the veteran was not denied due process of 
law.  Later in April 2004, the veteran was afforded the 
opportunity to offer testimony at a hearing before the 
undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  There are no documents in the veteran's claims folder, or 
correspondence from the veteran, showing an intent to claim 
service connection for hearing loss or tinnitus prior to 
September 26, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 
2000, for an award of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss and tinnitus, asserting that he is 
entitled to benefits from August 1968.

Earlier Effective Date Claims

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  An exception to that rule applies 
only when an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . ."  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Here, VA received the veteran's claim seeking entitlement to 
service connection for bilateral ear conditions on September 
26, 2000.  Upon receipt of his claim, the veteran was 
afforded an examination at a VA facility.  Thereafter, 
service connection was established for bilateral hearing loss 
and tinnitus, effective the date of receipt of his claim in 
accordance with 38 C.F.R. § 3.400.  

The veteran argues that his benefits should be effective in 
August 1968, or when he was last exposed to noise while on 
active duty.  The evidence of record does not indicate, and 
the veteran does not assert, that he filed an application for 
VA benefits within one year of his discharge from active 
duty.  Therefore, the regulation regarding the effective 
dates of VA benefits does not provide for the allowance of an 
effective date the day following his discharge from active 
duty in 1968.  

The veteran, as reflected in correspondence and testimony at 
the April 2004 hearing, asserts that he contacted VA in 1983 
via a toll-free telephone number.  He maintains, in essence, 
that he was informed that did not have a valid claim and 
therefore he did not pursue a claim at that time.  An 
application for benefits means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003)(emphasis added).  Here, 
the veteran acknowledges that there is no record of the 
alleged phone call and that he did not pursue a claim at that 
time.  As no written request for service connection was 
received in 1983, a claim cannot be considered to have been 
received.

In essence, the veteran is arguing that he is entitled to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss and tinnitus based on the 
incurrence of the disabilities in service.  When considering 
appeals, the Board is bound by applicable statutes, 
regulations and precedent opinions by the General Counsel of 
VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2003).  Accordingly, the Board must review the veteran's 
claims in light of the law.  A thorough review of the 
evidence for record does not reflect receipt of a claim of 
entitlement to service connection for bilateral hearing loss 
or tinnitus prior to September 2000.  Nor does the veteran 
argue that he filed a written claim for benefits prior to 
this time.  As his claim was received on September 26, 2000, 
he is not entitled to an effective date earlier than this 
date.  See 38 C.F.R. § 3.400 (2003).  As the preponderance of 
the evidence is against his claim for earlier effective 
dates, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Duty to Notify and Assist

The Board must address the notice and duty to assist 
requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service records, a VA examination report, and 
private medical records have been associated with his claims 
folder.  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  

VA must also notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran filed a claim seeking service 
connection in September 2000.  Prior to adjudication of his 
claim, he was notified via letter in February 2001 that VA 
would obtain VA medical records and service records.  He was 
informed that VA would request records on his behalf from a 
private physician or hospital upon receipt of a release form 
(forms enclosed with letter).  The letter also reflects that 
the veteran was requested to submit all evidence he had in 
his possession that would support his claim.  Thereafter, the 
RO issued a rating action in March 2001 by which service 
connection was granted.  The veteran's notice of disagreement 
raised a claim of entitlement to an earlier effective date 
and, thereafter, a SOC was issued by which he was notified of 
the regulations pertinent to the assignment of effective 
dates.  See 38 U.S.C.A. § 7105(d) (West 2002); see also 
VAOPGCPREC 8-03 (Dec. 22, 2003).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim.  See Pelegrini v. Principi, __ Vet. App. __, No. 
01-944 (June 24, 2004)(harmless error argument); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  The veteran, through 
correspondence and testimony, has acknowledged that he did 
not file a written claim with VA for service connection prior 
to September 2000.   Hence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and further development assistance 
would be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).


ORDER

An effective date prior to September 26, 2000, for the grant 
of service connection for bilateral hearing loss and tinnitus 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



